Citation Nr: 1828482	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an equilibrium disability (claimed as vertigo).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

6.  Entitlement to service connection for a bilateral eye condition.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in July 2014 and December 2016, when it was remanded for additional development.  Concerning only the issues of entitlement to service connection for a bilateral eye condition and TDIU, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).  For all other issues on appeal, for the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a bilateral eye condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran's equilibrium disability (claimed as vertigo) is related to his active service.

2.  A preponderance of the evidence is against a finding that the Veteran's hypertension is related to his active service or manifested to a compensable degree within one year of leaving service.

3.  A preponderance of the evidence is against a finding that the Veteran's kidney disorder is related to his active service or manifested to a compensable degree within one year of leaving service.

4.  A preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the right and left upper extremities is related to his active service or manifested to a compensable degree within one year of leaving service.

5.  A preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the right and left lower extremities is related to his active service or manifested to a compensable degree within one year of leaving service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an equilibrium disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the right and left upper extremities have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for peripheral neuropathy of the right and left lower extremities have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Equilibrium Disability (Claimed as Vertigo)

In a November 2017 VA examination report, the examiner noted that the Veteran did not have, or had ever had an ear or peripheral vestibular condition.  The Veteran reported that he first noticed balance problems around 2010 or 2011.  According to his VA treatment records, he reported that he fell in 2009 at a horse race.  The Board notes that the Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses of an equilibrium disability during active service.  

The VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's STRs were silent for a diagnosed condition of the ears, to include vertigo.  The examiner noted that the Veteran's symptoms of increased falls and gait abnormality developed in 2009, and that he was not diagnosed with vertigo or any other ear abnormalities other than his service-connected hearing loss and tinnitus.  The examiner commented that the Veteran's gait disturbance was most likely due to deconditioning and idiopathic peripheral neuropathy, not vertigo.  The examiner further noted that the Veteran had never been diagnosed with vertigo and that there was no chronicity to "vertigo" complaints until decades after active service.  

Finally, the VA examiner noted that the Veteran's symptoms of increased falls and gait abnormality did not begin until 2009, more than 40 years after he left active service.  The Board notes that the passage of time between the Veteran's discharge and when symptoms first manifested is one factor that weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds that the November 2017 VA examination report, finding no nexus between the Veteran's current gait abnormalities, to include vertigo, and active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran and other lay persons are competent to observe symptoms, including those which may be representative of gait and balance abnormalities, but they do not have the training or credentials to provide a competent opinion as to a specific diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claims for service connection for an equilibrium disability (claimed as vertigo), and the claim must be denied.  38 U.S.C. § 5107(b).

Hypertension

In this case, the Board acknowledges that in a November 2017 VA examination report, the Veteran was diagnosed with hypertension.  During the examination, the Veteran reported that he thought he had high blood pressure for about six years, since about 2010 or 2011.  The Board notes that the Veteran's STRs are silent for any complaints, treatment, or diagnosis of hypertension during active service.  

The VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran was not diagnosed with hypertension until around 2007, decades after his active service.  The VA examiner noted that the Veteran was diagnosed with hypertension in 2007, more than 40 years after he left active service.  The Board again notes that the passage of time between the Veteran's discharge and when symptoms first manifested is one factor that weighs against the Veteran's claim.  See Maxson v. Gober, supra.

The Board finds that the November 2017 VA examination report, indicating no nexus between the Veteran's current hypertension and active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran and other lay persons are competent to observe symptoms, including those which may be representative of hypertension, but they do not have the training or credentials to provide a competent opinion as to a specific diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, supra.

Based on the above analysis, the preponderance of the evidence is against the claims for service connection for hypertension, and the claim must be denied.  38 U.S.C. § 5107(b).

Kidney Disorder

In this case, the Board acknowledges that in a November 2017 VA examination report, the Veteran was diagnosed with a kidney condition, glomerulonephritis, which resolved in 2011.  The examiner noted that the Veteran did not have a current kidney disease, but had acute glomerulonephritis in 2011, which resolved.  The Board notes that the Veteran's STRs are silent for any complaints, treatment, or diagnosis of a kidney condition during active service.  

The VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's previously diagnosed kidney condition resolved and that he had no kidney condition during active service or currently.  The examiner noted that the Veteran had acute, drug-induced glomerulonephritis which resolved with no residuals in 2012, and a temporary elevation in creatine which resolved with increased water intake.  

The VA examiner noted that the Veteran's acute kidney condition occurred in 2011, more than 40 years after he left active service.  The Board again notes that the passage of time between the Veteran's discharge and when symptoms first manifested is one factor that weighs against the Veteran's claim.  See Maxson v. Gober, supra.

The Board finds that the November 2017 VA examination report, indicating no nexus between the Veteran's resolved kidney disorder and active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran and other lay persons are competent to observe symptoms, including those which may be representative of a kidney disorder, but they do not have the training or credentials to provide a competent opinion as to a specific diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, supra.

Based on the above analysis, the preponderance of the evidence is against the claims for service connection for a kidney disorder, and the claim must be denied.  38 U.S.C. § 5107(b).

Bilateral Peripheral Neuropathy of Upper and Lower Extremities

As there is considerable overlap in the applicable evidence for the Veteran's claims of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, the Board will discuss the two claims together.

In this case, the Board acknowledges that in a November 2017 VA examination report, the Veteran was diagnosed with peripheral neuropathy since 2012.  During the examination, the Veteran noted that he started noticing numbness in his feet since about 2010 or so.  He reported that this impeded his gait when he sat or stood up.  The Veteran noted that he did not have similar symptoms in his hands but reported that he dropped things with his right hand on occasion.  The Board notes that the Veteran's STRs are silent for any complaints, treatment, or diagnosis of peripheral neuropathy during active service.  The examiner reported that even though the lower extremity electromyography (EMG) studies were normal, an EMG would not pick up a small fiber neuropathy, which the Veteran had.  

The VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran was diagnosed with peripheral neuropathy of the lower extremities decades after active service.  The examiner noted that the Veteran had an EMG of his legs which was normal, but that EMGs were not sensitive enough for small fiber neuropathy.  The examiner further noted that there was no evidence, either on the examination or on EMG testing, for peripheral neuropathy of the upper extremities.

Additionally, the VA examiner noted that the Veteran's peripheral neuropathy occurred more than 40 years after he left active service.  The Board again notes that the passage of time between the Veteran's discharge and when symptoms first manifested is one factor that weighs against the Veteran's claim.  See Maxson v. Gober, supra.

The Board finds that the November 2017 VA examination report, showing no nexus between the Veteran's bilateral peripheral neuropathy, of the upper and lower extremities, and active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Veteran and other lay persons are competent to observe symptoms, including those which may be representative of peripheral neuropathy and numbness, but they do not have the training or credentials to provide a competent opinion as to a specific diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, supra.

Based on the above analysis, the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the upper and lower extremities, and the claims must be denied.  38 U.S.C. § 5107(b).




ORDER

Entitlement to service connection for an equilibrium disability (claimed as vertigo) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for peripheral neuropathy of the right and left upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the right and left lower extremities is denied.


REMAND

Concerning the claim for entitlement to service connection for a bilateral eye condition, in a November 2017 VA examination report, the examiner opined that the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran's diagnosed eye conditions were not documented in his STRs.  The Board notes that the Veteran was diagnosed with post-surgical status chalazion removal, age-related cataracts, mild lid blepharitis, and glaucoma suspect based on optic nerve cupping.  The Board finds that this opinion is conclusory and based on an inadequate rationale.  As a result, a new VA examination is necessary to determine the etiology of the Veteran's bilateral eye condition.  38 C.F.R. § 3.159(c)(4).

The Board notes that a favorable decision on the claim for service connection for a bilateral eye condition could impact upon the Veteran's claim for a TDIU.  Thus, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  On remand, the Board finds that the AOJ must adjudicate the TDIU claim in conjunction with readjudication of the issue on appeal. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. After the above has been completed, schedule the Veteran for a VA eye examination to determine whether any current eye condition was caused by, or was otherwise related to, his active military service.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner is requested to:  

Specifically identify any currently diagnosed conditions.  Concerning any diagnosed eye condition, state whether it is at least as likely as not (a 50 percent probability or greater) that it began during service or is related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


